Case 2:19-mc-00083-CAS-E Document 25-2 Filed 09/16/19 Page 1 of 2 Page ID #:218




                   EXHIBIT 
Case 2:19-mc-00083-CAS-E Document 25-2 Filed 09/16/19 Page 2 of 2 Page ID #:219


  From:            p00r_trad3r@yahoo.com
  To:              arivero@riveromestre.com; jmestre@riveromestre.com; arolnick@riveromestre.com;
                   zmarkoe@riveromestre.com; amcgovern@riverimestre.com; Maxwell Pritt; Luan Tran; vfreedman@bsfllc.com
  Subject:         Joseph VaughnPerling notice of no service of process
  Date:            Wednesday, July 10, 2019 10:36:07 AM
  Attachments:     Service not served-final.pdf
                   Declaration-VV-signed.pdf
                   bws.pdf
                   photo_2019-07-09_12-15-57-certified receipt.jpg




  No subpoena has yet been served on Joseph VaughnPerling in regards the Kleiman
  v Wright case.

  Please find attached/enclosed copies of declarations to this effect.

  Declaration was timely filed via certified mail with the

  United States District Court at 2:37pm 07/05/2019

  Central District of California

  Clerk of Courts – Filing

  350 W 1st Street Suite 4311

  Los Angeles, CA 90012-4565



  USPS 70190140000011665964, Delivered, Left with Individual 07/05/2019 2:37pm LOS ANGELES CA 90012




  Cc:

  MAXWELL V. PRITT (SBN 253155) mpritt@bsfllp.com

  K. LUAN TRAN (SBN 193808) ltran@bsfllp.com

  ANDRES RIVERO Florida Bar No. 613819 arivero@riveromestre.com

  ALAN H. ROLNICK Florida Bar No. 715085 arolnick@riveromestre.com

  AMANDA MCGOVERN Florida Bar No. 964263 zmarkoe@riveromestre.com,
  amcgovern@riveromestre.com

  JORGE MESTRE Florida Bar No. 88145 jmestre@riveromestre.com



  Copies also sent to the parties above vie electronic mail.
